              Case 1:20-cv-02447-SDG Document 63 Filed 01/07/21 Page 1 of 1




                                 1:20-cv-02447-SDG
                    Hill & Mac Gunworks, LLC v. True Position, Inc.
                            Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Chambers on 01/06/2021.


    TIME COURT COMMENCED: 2:00 P.M.
    TIME COURT CONCLUDED: 2:40 P.M.                COURT REPORTER: Alicia Bagley
    TIME IN COURT: 00:40                           DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)         Dianna El Hioum representing Hill & Mac Gunworks, LLC
PRESENT:            Dean Fuchs representing True Position, Inc.
                    G. Kent representing Hill & Mac Gunworks, LLC
                    David Turner representing True Position, Inc.
PROCEEDING
                    Telephone Conference(Other Proceeding Non-evidentiary);
CATEGORY:
MINUTE TEXT:        Teleconference held regarding discovery dispute submitted by Defendant
                    to the Court pursuant to its Standing Order. Defendant's request to compel
                    a response to Interrogatory No. 5 is GRANTED in PART. Plaintiff is
                    ORDERED to provide a complete response to Interrogatory No. 5, except
                    for the customer identities. Defendant's request to compel a response to
                    Interrogatory No. 12 is DENIED WITHOUT PREJUDICE. Defendant is
                    GRANTED leave to serve a substitute interrogatory concerning
                    mitigation. Defendant's request to compel a response to Interrogatory No.
                    13 is GRANTED. Defendant's Request for Production No. 17 is
                    GRANTED, with the exception that the identity of the customers shall be
                    withheld. Defendant's Request for Production No. 18 is GRANTED. The
                    Parties are ORDERED to confer concerning any outstanding requests in
                    Defendant's second set of Interrogatories. Absent agreement among
                    counsel otherwise, the deadline for Plaintiff to supplement its discovery
                    responses pursuant to this Order is February 8, 2021. Counsel shall confer
                    concerning the need for any extension of the discovery period and submit
                    their request via email to Chambers.
HEARING STATUS:     Hearing Concluded
